      Case 4:19-cv-00672-DPM Document 87 Filed 02/03/21 Page 1 of 2



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

DOYLE E. TULLOS                                             PLAINTIFF

v.                      No. 4:18-cv-926-DPM

BIOMET, INC., et al.                                    DEFENDANTS

GARYSANDENandSUSANSANDEN                                   PLAINTIFFS

v.                      No. 4:19-cv-162-DPM

BIOMET, INC., et al.                                    DEFENDANTS

V ALENA HONEYCUTT                                           PLAINTIFF

v.                       No. 4:19-cv-216-DPM

JOHN CUCKLER, M.D., et al.                              DEFENDANTS

MELINDA SMITH                                                PLAINTIFF

v.                       No. 4:19-cv-672-DPM

BIOMET, INC., et al.                                    DEFENDANTS

                                ORDER
     1. Stipulations of dismissal, Doc. 123, 124, 125, & 126, noted.
     2. The Court will dismiss the following cases with prejudice:
Tullos v. Biomet, 4:18-cv-926-DPM; Honeycutt v. Cuckler, 4:19-cv-216-
DPM; and Sanden v. Biomet, 4:19-cv-162-DPM.
       Case 4:19-cv-00672-DPM Document 87 Filed 02/03/21 Page 2 of 2



     3. The Court will dismiss Smith's claims arising from the
implantation, use, or removal of the Biomet M2a device in her left hip
on 3 March 2009 with prejudice. The Court will dismiss Smith's claims
arising from the implantation and use of the Biomet M2a device in her
right hip without prejudice. Her right hip claims are preserved, and
the applicable statute of limitations and statute of repose are tolled, on
the terms agreed by the parties. Doc. 126.
     So Ordered.

                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
